DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/066,124 filed on 10/08/2020 in which claims 1-20 have been presented for examination in a first action on the merits.
Response to Preliminary Amendment
Acknowledgement is made of preliminary amendment filed on 12/21/2020 in which replacement drawings of Figs. 1-11 have been submitted. The amendment has been entered.
Drawings
The drawings were received on 12/21/2020.  These drawings are accepted.
Specification
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites in lines 3-4: “ measuring the output voltage of the deeply discharged battery using the battery charging device,…”. There is insufficient antecedent basis for this underlined limitation in the claim. 
Claim 5 is objected to. In claim 5, it unclear how the limitations of, “…the Force Mode…” relate to the previously recited “forced mode”? Furthermore, the underlined limitations of, “…the Force Mode…” lack antecedent basis in the claim.
Claim 10 is objected to as the it is not clear if the limitations “a programmable microcontroller unit (MCI)” and  “a programmable microcontroller unit (MCU) 1” and “programmable microcontroller unit (MCU) 1” are both used in the specifications and apparently they are referring to the same unit which is element (1) as shown in Fig. 8 of the drawings.
Furthermore, it is not clear in the claim language of claim 10 whether “the programmable microcontroller unit (MCI)” and “a controller structured and arranged to control the charging of the deeply discharged battery…” as recited in claim 10, are related. Since the neither specification nor the drawings do define it.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “ measuring the output voltage of the deeply discharged battery…” in line 3.  There is insufficient antecedent basis for this underlined limitation in the claim. Claims 2-9 depend either directly or indirectly from claim 1 and thus are rejected for the same reasons since they inherit the same deficiencies.
Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 10 is rejected as being indefinite as it is not clear if the limitations “a programmable microcontroller unit (MCI)” and  “a programmable microcontroller unit (MCU) 1” and “programmable microcontroller unit (MCU) 1” are both used in the specifications and apparently they are referring to the same unit which is element (1) as shown in Fig. 8 of the drawings.
Furthermore, it is unclear in the claim language of claim 10 whether “the programmable microcontroller unit (MCI)” and “a controller structured and arranged to control the charging of the deeply discharged battery…” as recited in claim 10, are related or are referring to the same. Since neither the specification nor the drawings do define it.
Claims 11-20 depend either directly or indirectly from claim 10 and thus are rejected for the same reasons.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the limitation “ measuring the output voltage of the deeply discharged battery…” in line 3.  There is insufficient antecedent basis for this underlined limitation in the claim. Claims 2-9 depend either directly or indirectly from claim 1 and thus are rejected for the same reasons since they inherit the same deficiencies.
Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected as being indefinite as it is not clear if the limitations “a programmable microcontroller unit (MCI)” and  “a programmable microcontroller unit (MCU) 1” and “programmable microcontroller unit (MCU) 1” are both used in the specifications and apparently they are referring to the same unit which is element (1) as shown in Fig. 8 of the drawings.
Prior art examination for claims 1-20 is precluded as examiner could notascertain the clarity of the claims in order to further prosecute them on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,8-12,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klang USPAT 6,424,158 b2(Exhibit 1007 IPR2020-00944) in view of Inoue et al., (Inoue) USPAT 10,461,545.
Regarding claims 10 and 1: Klang at least discloses and shows in Figs. 1-4: A rechargeable battery charging device(10) for charging a deeply discharged battery(16), the device comprising: a rechargeable battery(16) having a positive terminal(20) and a negative terminal(22); a positive battery cable(18) (portion of 18 connected to 20)(see Fig. 3) connected or connectable to the positive terminal of the rechargeable battery; a negative battery cable(18)(portion of 18 connected to 22) connected or connectable to the negative terminal of the rechargeable battery; a detector(46) for measuring an output voltage of the deeply discharged battery(16); a programmable microcontroller unit (MCI)(26) connected to one or more components or parts of the rechargeable battery charging device(16)(see Fig. 1), the MCI(26) structured and arranged to control operation of the rechargeable battery charging device(via the I/O circuitry 30 which is further coupled to the power supply and load 14 and comprises the means to send commands originating in the microprocessor 26 to the power supply and load 14 and to send messages originating in the power supply and load 14 to the microprocessor 26. Similarly, the I/O circuitry 30, which is coupled to the DC sensors 24 through the use of sensing leads, comprises the means to receive sensor data; see col. 5, lines 10-46); a user interface(32) connected to the MCI, the user interface structured and arranged to display(via display 34)(note- The I/O circuitry 30 is coupled to an operator input 32 that comprises the means to input relevant operator commands and data, such as the rated CCA (Cold Cranking Amps) of the battery. The I/O circuitry 30 is also coupled to a display 34 that comprises the means to display relevant output messages, such as messages informing the operator on the status of diagnostic testing or charging, or messages prompting the operator to enter commands or data; see Klang col. 5, lines 39-46) one or more functions or modes of the rechargeable battery charging device(16); and 29a controller (system controller 12)structured and arranged to control the charging of the deeply discharged battery(16)(note-During the diagnostic test or charge, the system controller 12 may control means 56 such as a relay, a switch or the like to automatically connect the battery 16 to the circuit. For example, the switch 56 is open while measuring the open circuit voltage of the system. Conversely, the switch 56 is closed allowing current to flow across a shunt resistor 50 to enable charging, discharging and current measurements to be taken; see col. 7, lines 7-16), 
Klang does not expressly teach the limitations of:
the controller having a Force Mode for charging the deeply discharge battery even if a battery voltage is near 0 volts.
However, Inoue discloses(col. 10, lines 1-12) and shows in Figs. 3-4, factual evidence of a non-regeneration control 37 which is divided into two modes, a discharge mode and a forced charge mode. The forced charge mode takes place when both batteries are empty and the first battery is forcibly charged.
Klang and Inoue are battery system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klang by including a controller having a Force Mode for charging the deeply discharge battery even if a battery voltage is near 0 volts(empty), as taught by Inoue, in order to provide an increase in the stored charge of the battery system and to compensate the lack of power during cranking, as per the teachings of Inoue (col. 9, lines 26-32)
Accordingly claims 1 and 10 would have been obvious.
Regarding claims 11 and 2, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claims 10 and 1 respectively. Inoue further discloses, wherein the deeply discharged battery is charged by the battery charging device in the forced mode for a predetermined amount of time(the time it takes for the first battery to be forcibly charged; see col. 10, lines 3-9)(note also-that the rate of the switch SW time for connecting both batteries are set to a predetermined value; see col. 3, lines 33-57).
Regarding claims 12 and 3, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claims 11 and 2 respectively. Inoue does not expressly disclose, wherein the predetermined period of time is five minutes.
It would have been an obvious matter of design choice to set up the ON-time of SW to be a predetermined time of five minutes in order to allow enough charge to flow through the battery to provide enough energy for the cranking of vehicle.
Regarding claim 4, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claim 2. Inoue further teaches, wherein the charging of the deeply discharged battery in forced mode is terminated upon reaching the predetermined amount of time(note- The battery system turns off the switch SW205 and turns on the switch SW210, and repeats the process until the voltage of the second battery reaches the threshold. When the voltage of the second battery is equal to or more than the threshold, the battery system moves the process to step 148, and transmits an instruction to the ECU 15 to allow stopping the engine; see col. 17, lines 58-64).
Regarding claim 16, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claim 10. Klang further discloses, wherein the user interface(32) is structured and arranged to allow a user to select the Force Mode(as modified by Inoue; see Inoue, col. 7, lines 61-64).  
Regarding claim 17, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claim 16. Klang further discloses, wherein the user interface(32) is configured to provide user feedback if the rechargeable battery charging device is in the Force Mode)(note- The I/O circuitry 30 is coupled to an operator input 32 that comprises the means to input relevant operator commands and data, such as the rated CCA (Cold Cranking Amps) of the battery. The I/O circuitry 30 is also coupled to a display 34 that comprises the means to display relevant output messages, such as messages informing the operator on the status of diagnostic testing or charging, or messages prompting the operator to enter commands or data; see Klang col. 5, lines 39-46) o.  
Regarding claim 18, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claim 17. Klang further discloses,, wherein the user feedback is provided by lighting a light emitting diode (LED)(note- Klang discloses (col. 5, lines 39-46) that The I/O circuitry 30 is also coupled to a display 34 that comprises the means to display relevant output messages, such as messages informing the operator on the status of diagnostic testing or charging, or messages prompting the operator to enter commands or data).
Regarding claims 19 and 8, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claims 10 and 1 respectively. Inoue further discloses, wherein the deeply discharged battery is a lead-acid battery(col. 7, lines 10-14).
Regarding claims 20 and 9, Klang in view of Inoue discloses all the claimed invention as set forth and discussed above in claims 10 and 1 respectively. Inoue further discloses, wherein the deeply discharged battery is an over- discharge lithium ion battery(col. 7, lines 10-14).
However, Klang in view of Inoue stay silent regarding the type of battery management the system (10) of Klang. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the BMS of Klang as modified with Inoue to be with an open battery management system (BMS) in order to develop a reliable, rugged, high quality battery management system available to everyone, such as an open source BMS project.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 18, 2022